.,
              Case 1:16-cv-04291-LAK Document 158 Filed 01/24/20 Page 1 of 2
                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District ofNew York



                                                           86 Chambers Street
                                                           New York, New York 10007


                                                           January 24, 2020

     ByECF:
     Hon. Lewis A. Kaplan
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl St.
     New York, NY 10007-1312

            Re:     United States v. N.YC. J;)ep'tofEduc., 16 Civ. 4291 (LAK)(JCF)
                    Flanagan v. N.YC. Dep'tofEduc., eta}., 13 C!v· 8456 (LAK)(JCF)

     Dear Judge Kaplan:

              This Office represents plaintiff the United States of America in United States ofAmerica
     v. New York City Department ofEducation, 16 Civ. 4291. I write respectfully pursuant to
     S.D.N.Y. Electronic Case Filing Rules & Instructions Part 21.8(b) to request that the Court seal a
     filing that mistakenly contained sensitive or confidentfal information.

             Earlier today, I inadvertently filed a proposed stipulation and order of settlement and
     dismissal of claims relating to John Flanagan that was not properly excerpted in accordance with
     Fed. R. Civ. P. 5.2-specifically docket number 156 in civil action 16-4291, and docket number
     181 in civil action 13-8456. Because I incorrectly uploaded the wrong document, the filed
     document contained sensitive or confidential information, including but not limited to a date of
     birth and social security number.

               I have already contacted the ECF Help Desk as indicated in the procedures outlined in
     S.D.N.Y. Electronic Case Filing Rules & Instructions Parts 13.18 and 21.8(b) to request
     correction and tempor        sealing from the ECF Help Desk.            re respectful y request that
     t e ourt ormally seal docket num e              m ·v1 action 16-4291, and docket number 181 i
     civil action 13-8456        e proper proposed stipu at10n an or er, without the sensitive an
     con 1.._._,,,u.u.u o   tion, has been filed as docket number 157 in civil action 16-4291, and
     docket number 182 in civil action 13-8456.
